DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The “first shaft member” (Line 12) and the “second shaft member” (Line 12) lack clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2003-170381 to Shinozaki, which discloses:
Claim 1: A joint structure (FIG. 7) for a robot, comprising:
a first link B11 and a second link H11, rotatably coupled to each other through a joint part UJ13; and
a first linear-motion actuator (M11, CP11, T11, BL11, MB11, N11, UJ11’, RD11, UJ11) and a second linear-motion actuator (M12, CP12, T12, BL12, MB12, N12, UJ12’, RD12, UJ12), each having a main body MB11, MB12 and a shaft member RD11, RD12 configured to linearly move in an axial center direction relatively to the main body MB11, MB12, the linear-motion actuators coupling the first link B11 to the second link H11 at a part UJ11, UJ12 separated from the joint part UJ13,
wherein the first linear-motion actuator and the second linear-motion actuator are each connected with the first link B11 and the second link H11 so as to be rotatable about two axes D11, D12 perpendicular to each other (at least RD11, RD12 of the first and second linear-motion actuators are rotatable about two axes),
wherein the joint part UJ13 couples the second link H11 to the first link B11 so as to be rotatable about one of [a] first shaft member (part of the U joint) and [a] second shaft member (part of the U joint), and
wherein when the second link H11 is in an upright state, the first shaft member and the second shaft member are disposed so that an angle formed by axial centers thereof becomes a right angle and the axial centers are oriented in a horizontal direction (this is the case if the first link B11 is oriented in a vertical direction).
Claim 2: The joint structure of claim 1, wherein the first linear-motion actuator and the second linear-motion actuator are disposed so that directions of the axial centers of the shaft 
Claim 3: The joint structure of claim 1, wherein the first linear-motion actuator and the second linear-motion actuator are disposed so that an angle formed by the axial center of the shaft member RD11 of the first linear-motion actuator and the axial center of the shaft member RD12 of the second linear-motion actuator becomes an acute angle (see FIG. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658